               Case 1:20-cv-10162-RA Document 16 Filed 02/17/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 DISTRICT COUNCIL NO. 9                                             DATE FILED:  2-17-21
 INTERNATIONAL UNION OF PAINTERS
 AND ALLIED TRADES, A.F.L.-C.I.O,
                    Petitioner,
                                                                      20-CV-10162 (RA)
                         v.                                                ORDER
 SPEEDO CORP. a/k/a SPEEDO
 CORPORATION,
                      Respondent.



RONNIE ABRAMS, United States District Judge:

         Petitioner filed this petition to confirm an arbitration award on December 3, 2020. Dkt. 1. On

December 14, the Court ordered Petitioner to file and serve documents in support of its petition no later

than January 8, 2021 and Respondent—should it oppose the petition—to file its opposition no later than

January 15, 2021. Dkt. 8. Neither party complied with this order. On January 20, 2021, the Court sua

sponte granted each party an extension, giving Petitioner until February 3, 2021, to file and serve its

supporting documents and giving Respondent until February 10, 2021 to file its opposition. Dkt. 10.

Petitioner timely complied, but Respondent has not done so.

         Accordingly, Respondent shall file its opposition to the petition to confirm the arbitration award

no later than February 22, 2021. If Respondent does not do so, the Court will consider the petition

unopposed.

SO ORDERED.

Dated:      February 17, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
